DETAILED ACTION
I.  ACKNOWLEDGEMENTS
This final Office action addresses U.S. reissue application No. 16/819,912 (“912 Reissue Application” or “instant application”).  Based upon a review of the instant application, the actual filing date is Mar. 16, 2020 (“912 Actual Filing Date”).  Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
The 912 Reissue Application is a reissue application of U.S. Patent No. 9,799,276 (“276 Patent”) titled “DISPLAY PANEL AND MOBILE TERMINAL.”   The application for the 276 Patent was filed on Feb. 13, 2017 and assigned by the Office US patent application number 15/431,212 (“212 Application”) and issued on Oct. 24, 2017 with claims 1-18 (“Originally Patented Claims”).
On Sep. 17, 2021, the Office mailed a non-final office action (“2021 Non-final Office Action”).  On Feb. 17, 2022, Applicant filed a response (“Feb 2022 Response”) to the 2021 Non-final Office Action.

II. OTHER PROCEEDINGS
This section is the same as that in 2021 Non-final Office Action.
Based upon Applicant’s statements as set forth in the instant application and after the Examiner's independent review of the 276 Patent itself and its prosecution history, the Examiner finds that she cannot locate any ongoing proceeding before the Office or current ongoing litigation.  
ex parte or inter partes), supplemental examinations, or certificates of correction.

III. PRIORITY CLAIMS
This section is the same as that in 2021 Non-final Office Action.
Based upon a review of the instant reissue application and 276 Patent, the Examiner finds that the instant reissue application is reissue of the 276 Patent which is continuation of application  No. 15/047,275, filed on Feb.  18,  2016, now Pat. No. 9,607,567, which is a continuation of application No. 14/720,200, filed on May 22, 2015, now Pat. No. 9,305,505.
The instant reissue application claims the following foreign priority:
 Mar. 2, 2015 (KR)  ........................ 10-2015-0028947.
The foreign priority document is in the file of application 14/720,200.  However no English translation of the priority document is in the file.
Because the effective filing date of the instant application is on or after March 16, 2013, the present application is being examined under the AIA  first to file provisions. 

IV. FEB 2022 RESPONSE
The 2021 Response contained, among other things, “REMARKS” (“Feb 2022 Remarks”), “Amendment to the Specification” (“Feb 2022 Specification Amendment”), and “AMENDMENTS TO THE CLAIMS” (“Feb 2022 Claim Amendment”), which does not amend any claims.

V. STATUS OF CLAIMS
	In light of the above: 
Claims 19-42 are currently pending (“Pending Claims”).
Claims 19-42 are currently examined (“Examined Claims”).
	Regarding the Examined Claims and as a result of this Office action:
Claims 19-42 are rejected.

VI. CLAIM INTERPRETATION
A.	Lexicographic Definitions
After careful review of the original specification and unless expressly noted otherwise by the Examiner, the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision.  Because the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision the Examiner concludes the Patent Owner is not their own lexicographer. See MPEP § 2111.01 IV.

B.	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Patent Owner, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation (BRI) standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how she is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must 1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
Controller: A device that controls the operation of another device by relaying information to that device, the controller potentially a processor or computer. Newton’s Telecom Dictionary. 14th Expanded Edition, Telecom Books, October 1998, describing a controller as a device that controls another device by relaying information, and also describing the most common form of controller as being a computer.
	Configuration “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note:  May refer to a hardware configuration or software configuration.”  The Authoritative Dictionary of IEEE Standards Terms, 7th Ed., IEEE, Inc., New York, NY, 12/2000.

C.  	35 U.S.C. § 112(f)
The following is a quotation of 112(f):
(f) An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

A second exception is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 F paragraph (“§ 112(f)”). See MPEP § 2181 et seq.  To invoke § 112(f), a claimed phrase must meet the three-prong analysis (“3 Prong Analysis”) as set forth in MPEP § 2181 I.  The following phrases will be first identified and then analyzed using the 3 Prong Analysis to determine if the claimed phrases invoke § 112(f).  If a phrase invokes § 112(f), the corresponding structure will also be determined.   When structure corresponds to a general computer performing functions, the algorithm of achieving the function is part of the structure.  

1.  	Functional Phrase #1

a controller configured to control the display unit, the controller configured to output information, the controller configured to control a status bar to be displayed at the second area of the display unit.

	--“Functional Phrase #1” or “FP #1” – From claims 19 and claims 36.

i. 	3 Prong Analysis:  Invocation Prong (A)
In accordance with Invocation Prong (A), the MPEP states:

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Invocation Prong (A).

As an initial matter, the Examiner finds that Functional Phrase #1 does not use the term “means.”  Therefore the issue arising under Invocation Prong (A) then becomes whether or not FP#1, including the claimed “controller,” is a generic placeholder for “means.”
In assessing whether or not FP#1 invokes § 112(f), the Examiner must not only consider the introductory phrase “controller,” but the entire FP#1.  “In assessing whether the claim limitation is in means-plus-function format, we do not merely consider the introductory phrase (e.g., ‘mechanical control assembly’) in isolation, but look to the entire passage including functions performed by the introductory phrase. [Emphasis added.]” MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1342 (Fed. Cir. 2019).
Second, the Examiner has reviewed the original specification and drawings as set forth in  the 912 Reissue Application, general and subject matter specific dictionaries, and the prior art now of record to determine if FP#1 provides a description sufficient to inform one of ordinary skill in this particular art that FP#1 denotes a particular structure.
Third, the Examiner finds that “controller” is structure.  However the claimed “controller” as set forth in FP#1 has a particular arrangement or configuration (i.e. it is “configured to” perform functions). In light of the claimed ‘configuration,’ the Examiner concludes that the claimed “controller” is not a generic controller but a particular controller requiring special programming that cannot be achieved by a generic or a general controller.
In light of the above, the Examiner concludes that the phrase “controller is configured to …” is a generic placeholder.  Because “controller” is merely a generic placeholder, the Examiner concludes that Functional Phrase #1 meets invocation Prong (A).

ii.	3 Prong Analysis:  Invocation Prong (B)
Based upon a review of the Functional Phrase #1, the Examiner finds that for Functional Phrase #1, the claimed function is “to control the display panel, to output information,  and to control a status bar to be displayed at the second area of the display unit.”--Function of FP#1.
Additionally, the Examiner finds that because nothing in the written description of the 912 Reissue application contradicts the plain language as set forth in the Function of FP#1, Function of FP#1 will have their ordinary and accustomed meaning.  Because Functional Phrase #1 includes the Function of FP#1, the Examiner concludes that, Functional Phrase #1 meets invocation prong (B).

iii.	3 Prong Analysis:  Invocation Prong (C)

Based upon a review of Functional Phrase #1, the Examiner finds that Functional Phrase #1 does not contain sufficient structure for performing the entire Function of FP#1.  In fact, the Examiner finds that Functional Phrase #1 recites very little structure (if any) for performing the Function of FP#1.
Because Functional Phrase #1 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #1 meets invocation Prong (C).
Because Functional Phrase #1 meets the three prong analysis as set forth in MPEP § 2181 I, the Examiner concludes that Functional Phrase #1 invokes § 112(f).

iv. 	Corresponding Structure or Materials
“The next step in construing a means-plus-function claim limitation is to look to the specification and identify the corresponding structure for that function.” In re Aoyama, 656 F3d 1293, 99 USPQ2d 1936 (Fed. Cir. 2011) quoting Golight, Inc. v. Wal-Mart Stores, Inc., 355 F.3d 1327, 1333, 1334, [69 USPQ2d 1481, 1486] (Fed. Cir. 2004).  “Under this second step, structure disclosed in the specification is `corresponding' structure only if the specification or prosecution history clearly links or associates that structure to the function recited in the claim.”  In re Aoyama, , 99 USPQ2d at 1939 quoting Med. Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1210, [68 USPQ2d 1263, 1267] (Fed. Cir. 2003).
 Based upon a review of the 912 Reissue Application itself, the Examiner concludes that the structure of the controller is a processor performing functions including driving liquid crystal panel (col. 4, line 64-col. 5, line 10, the 276 Patent).  The 276 Patent discloses “the second area 202 may be an area displaying a status bar for displaying a status of the mobile terminal.” (col. 6, lines 63-65 of the 276 Patent).  The algorithm to display a status bar is described in col. 13, lines 16-47 in the 276 Patent and the structure of the controller includes the circuit of Figs. 4 and 5.  That is, the second area of liquid crystal panel is driven by the controller to display status bar independently with the first area.   However because the structure of the controller is directed to drive a liquid crystal panel instead of a display implemented by OLED and there is no sufficient description of the structure of the controller for driving OLED, rejection under § 112 (b)is advanced.  Further, the structure of the backlight IC 186 (and 186’) is not sufficiently disclosed. It is not clear whether it is a prior art microchip or it is a chip invented by Applicant.  If it is invented by Applicant, the spec does not appear to adequately describe all of the inputs and outputs of the chip.

	2.  	Dependent claims

	Based on similar analysis as FP#1, controller in dependent claims 20-26 and 37-41 also invoke § 112(f) and the corresponding structure is described below respectively.
Claim 20. The mobile terminal of claim 19, wherein the controller is configured to control the status bar such that the status bar includes an icon indicating at least one of a remaining amount of battery, presence of new messages, a communication status, presence of WIFI access, or presence of Bluetooth connection (FP#2) – the structure or algorithm is described in col. 12, lines 51-59 of the 276 Patent which includes the algorithm of display such a status bar in a mobile wireless unit which is known in the art at the time the invention was effectively filed.  However because the structure of the controller is directed to drive a liquid crystal panel instead of display implemented by OLED.  Rejection under § 112(b) is advanced.
Claim 21. The mobile terminal of claim 19, wherein the controller is configured to control the status bar such that the status bar indicates presence of a new event (FP#3)–  the structure or algorithm is described in col. 7, lines 1-2 of the 276 Patent which includes the algorithm of display a new event which is known in the art.  However because the structure of the controller is directed to drive a liquid crystal panel instead of display implemented by OLED.  Rejection under § 112(b) is advanced.
Claim 22. The mobile terminal of claim 19, wherein the controller is configured to control the second area to output different information according to a generated event (FP#4)– no sufficient algorithm is provided.  However because the structure of the controller is directed to drive a liquid crystal panel instead of display implemented by OLED.  
Claims 23 and 37.  The mobile terminal of claim 19 or claim 36, wherein the controller is configured to control the second area to output different contents according to a setting (FP#5) – does not appear to have corresponding algorithm.
Claims 24 and 38. The mobile terminal of claim 19 or claim 36, wherein the controller is configured to control the first area to implement a function corresponding to an icon displayed on the status bar (FP#6) – does not appear to have corresponding algorithm.
Claim 25.  The mobile terminal of claim 19, wherein the controller is configured to control a size or shape of the status bar to be displayed on the second area (FP#7) – no sufficient algorithm is provided.
Claim 26.  The mobile terminal of claim 19, wherein the controller is configured to control the second area of the display panel to be in an ON state irrespective of an ON/OFF state of the first area (FP#8)- no sufficient algorithm is provided.
Claim 27 and claim 39. The mobile terminal of claim 19 or claim 36, wherein the display panel or unit is configured to output information only in the second area in a third mode (FP#9) – the structure or algorithm is described in col. 13, lines 20-24, lines 34-52, col. 14, lines 11-20, Figs. 8-9 of the 276 Patent.  However because the structure of the controller is directed to drive a liquid crystal panel instead of display implemented by OLED.  Rejection under § 112 (b) is advanced.
Claims 41 and 42.  The mobile terminal of claim 36 and claim19, wherein the controller is further configured to control the display panel/unit to output information on both the first area and the second area in a first mode and to control the display panel to output information on only the first area in a second mode (FP#10) – the structure or algorithm is described in col. 13, lines 16-24, col. 13, line 32-col. 14, line 31 of the 276 Patent.  However because the structure of the controller is directed to drive a liquid crystal panel instead of display implemented by OLED.  Rejection under § 112(b) is advanced.
The controller in dependent claims 28-35 and 40 also invoke § 112(f) based on similar analysis to that for FP#1.

3.	How To Prevent a Claimed Functional Phrase From Invoking § 112(f)
If Applicant does not intend a particular claimed functional phrase to invoke § 112(f), Applicant may amend the particular claimed functional phrase so that the phrase will no longer invoke § 112(f).
Alternatively, if Applicant does not desire to amend the particular claimed functional phrase but nevertheless still desires or intends the particular claimed functional phrase to not invoke § 112(f) because the particular claimed functional phrase has e.g. a structural meaning known to a person of ordinary skill in this particular art, Applicant must, in their next appropriately filed response:
1.	Expressly state on the record the particular claimed functional phrase has a structural meaning known to a person of ordinary skill in this particular art and provide appropriate evidence in support thereof (e.g. a prior art U.S. patent); and
2.	Expressly state on the record what constitutes the precise claimed structure (i.e. whatever it is) within the particular claimed functional phrase in order to comply with § 112(b).  If not readily apparent, Applicant should refer to some evidence of record (e.g. a prior art U.S. patent) to demonstrate what constitutes the precise claimed structure; and
3.	Expressly state that the precise claimed structure (from the paragraph immediately above) can perform the entire claimed function associated with the particular claimed functional phrase along with some supporting rationale indicating why a person of ordinary skill in this particular art could come to this conclusion.  This is needed in order for the Examiner to conclude that the particular claimed functional phrase does not meet Invocation Prong (C) of the 3 Prong Analysis and thus does not invoke § 112(f).
Applicant is reminded that should Applicant either amend a particular claimed functional phrase or successfully argue (for any reason) that a particular claimed functional phrase does not invoke § 112(f), elements from the specification (including any algorithms) will not be read into the claims. “This court [the Federal Circuit] has repeatedly and clearly held that it will not read unstated limitations into claim language.”  Northern Telecom Ltd. v. Samsung Elecs. Co., 215 F.3d 1281, 1290, 55 USPQ2d 1065, 1072 (Fed. Cir. 2000).


VII. CLAIM REJECTIONS - 35 USC § 112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 19-42 are rejected under 35 U.S.C. 112(a) (“§ 112(a)”) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Independent claims 19 and 36 recite, among other things:
… the display unit including an organic light emitting diode display device defining a dent in the second area; a controller configured to control the display unit, the controller configured to output information, the controller configured to control a status bar to be displayed at the second area of the display unit; a camera module arranged in the dent; and a window covering a front side of the display unit and the camera module, wherein the window forms a front surface of the mobile terminal. 
	The description in the 276 Patent discloses:

The display unit 151 outputs information processed in the mobile terminal 100. The display unit 151 may be implemented using one or more suitable display devices. Examples of such suitable display devices include a liquid crystal display (LCD), a thin film transistor-liquid crystal display (TFT-LCD), an organic light emitting diode (OLED), a flexible display, a 3-dimensional (3D) display, an e-ink display, and combinations thereof.

	-col. 6, lines 20-27, the 276 Patent.
	However, the above section is the only section mention about an organic light emitting diode.  Even with the amendment to the specification changing “an organic light emitting diode” to “an organic light emitting diode display” in the latest response, i.e., Feb 2022 Response,  there is no disclosure of controller that is configured to control a status bar when the display unit is an OLED display.  In the specification, only the embodiment of LCD display with the controller as recited is described in the specification of the 276 Patent.  For example, the 276 Patent discloses:
Next, FIG. 2 is an exploded perspective illustrating a display panel 200 according to an embodiment of the present disclosure. Referring to FIG. 2, the display panel 200 may include a liquid crystal panel 210 and a backlight unit 220. The backlight unit 220 is configured to emit light provided from light sources 227 and 228 forwardly to a front surface of the display panel 200 uniformly. The backlight unit 220 includes light sources 227 and 228, a light guide plate 225, polarizing plate (prism sheets) 221, 222, a diffusion plate 223 and a reflector 226.

-col. 9, lines 29-38 of the 276 Patent.

In other words, only the LCD embodiment is described in the 276 Patent. Because there is insufficient description for other embodiments including the organic light emitting diode display, this § 112(a) written description rejection is set forth and maintained.

VIII. CLAIM REJECTIONS - 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 19-42 are rejected under 35 U.S.C. § 112(b) (“§ 112(b)”), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

A.	Indefinite Structure for Claims That Invoke § 112(f)
Claim limitation “controller configured to…,” i.e., FP#1-FP#10, in claims 19-42 invoke § 112(f).  However, the original specification fails to clearly link or associate the claimed function to some corresponding structure. Additionally, the Examiner cannot locate the appropriate corresponding structure in the original specification that performs the entire claimed function.  Therefore the claims are indefinite and are rejected under § 112(b).

IX. CLAIMS ALLOWABLE OVER THE PRIOR ART
Claims 19-42 cannot be rejected over the prior art on the record based on the following reasons:
FP#1 in claims 19 and 36 invoke § 112(f).  Jung (US Patent Pub 2014/0237367) teaches a wireless mobile unit that display a status bar.  The prior art including Jung does not disclose 
the display unit including an organic light emitting diode display device defining a dent in the second area, a camera module arranged in the dent and the controller invoking § 112(f) that displays status bar independently with the main or first area by driving two areas independently with the corresponding algorithm/structure described in col. 13, lines 16-47 and Figs. 4 and 5 of the 276 Patent (however the structure and algorithm are for a different embodiment, see rejection under 35 USC § 112(a) and § 112(b) above).  


X. RESPONSE TO ARGUMENTS
A.	Claim objection
	The Claim Objection has been overcome in view of Feb 2022 Remarks by providing support for the new claims and is hereby withdrawn.

B.	Objection to Specification
	The Objection to Specification has been overcome in view of Feb 2022 Specification Amendment and is thereby withdrawn. 

C.	35 USC § 112(f) 
	Applicant argues “in the context that the terms are used in the specification and claims, a person of ordinary skill would not have necessarily understood the terms listed by the Office Action (such as “controller”) to be generic or lacking in structure …” (Feb 2022 Remarks, p. 7).  
	Applicant’s arguments are not persuasive.
	First, when considering whether a term is invoking § 112(f), the specification is not read in the claims.  
	Second, “controller” is a generic placeholder because it only claimed functionally, i.e., in terms of what it does rather than what it is.
	Third, the controller lacks sufficient structure. It lacks sufficient structure for performing the entirety of the claimed functions. It appears the controller must be specially programmed to execute the function of displaying a status bar at a second area of the display when the display unit is OLED.  If any “controller” were capable of performing the claimed functions, then prior art controllers would anticipate the claimed controller.  In other words, if the controller is a generic controller and does not invoke § 112(f), then a generic controller known in the art can be used to reject the claims.
In summary, the question is not whether a claim term recites any structure but whether it recites sufficient structure—a claim term is subject to § 112(f) if it recites function without reciting sufficient structure for performing that function.
Fourth, in the section of Williamson v. Citrix Online, LLC, 792 F.3d 1339, 115 USPQ2d 1105 (Fed. Cir. 2015) opinion designated as en banc,2 and with respect to claim terms that do not recite the word “means,” Williamson held:
When a claim term lacks the word “means,” the presumption can be overcome and § 112, para. 6 will apply if the challenger demonstrates that the claim term [1] fails to “recite sufficiently definite structure” or else [2] recites “function without reciting sufficient structure for performing that function.” Watts [v. XL Sys., Inc.], 232 F.3d [877] at 880.

Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111 (emphasis added; bracketed numbering added).3  Moreover, Applicant’s attention is drawn to the “or else” in the quotation from Williamson in the excerpt quoted above.  Williamson recites two alternative tests joined by “or else,” either of which can be used to overcome the presumption that § 112(f) is not invoked. To be clear, the Examiner is relying on the second Williamson invocation test “Williamson Invocation Test 2” or “WIT-2”), i.e. “or else recites function without reciting sufficient structure for performing that function.” Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111 (citations and quotations omitted).  The next step in the analysis is to apply WIT-2 to functional phrase FP#1.
In summary, to not invoke § 112(f) for a claim drawn to software performed on a computer hardware processor, there must be some manifestation of the algorithm in the claim.  In other words, if for example, the functional phrases recite sufficient structure for performing the claimed function, (including sufficient algorithms for performing the entire functions of the functional phrases) then the functional phrase does not invoke § 112(f) because the algorithm is manifested in the claim.  See MPEP § 2181 citation to quotation to Williamson noted above.  However, FP#1 do not recite sufficient structure for performing the entire claimed function.  For example, the algorithms for performing the entire function of FP#1 are not sufficiently recited. Therefore FP#1 in claims 19 and 36 still invoke § 112(f), so are the other functional phrases that invoke § 112(f) by the analysis above.  

D.	Rejection under 35 USC § 112(a)
	Applicant argues:
		...
As shown above, both the Specification and Figures provide the context demonstrating that the mention of OLED technology refers to an OLED display, and that the invention can include an OLED display. Withdrawal of the rejection is respectfully requested. 
Finally, Applicant also disagrees with the statement that the application does not describe any embodiment other than one with an liquid crystal display (LCD). As the specification clearly explains with respect to FIG. 1, many different display technologies can be used and the invention is not limited to a single display type. Specification at 6:20-27. The examples in the application for one display type do not reduce the ability of a person of ordinary skill to make and use the technology with any of the display types discussed in the application.
	...
	-Feb 2022 Remarks, pp. 11-14.
	Applicant’s arguments are not persuasive.  As explained in the rejection above, the relevant limitations are:
… the display unit including an organic light emitting diode display device defining a dent in the second area; a controller configured to control the display unit, the controller configured to output information, the controller configured to control a status bar to be displayed at the second area of the display unit. 

	-limitation related to controller in claims 9 and 36 of the instant reissue application.
	The claims require a controller configured to control the organic light emitting diode display device and to control a status bar to be displayed at the second area of the display unit.  However, the instant specification does not describe such a controller for an organic light emitting diode display device.  It only describes a controller for a LCD display device.  Whether many different display devices can be used as a display unit is a different issue than fulfilling a written description requirement, which requires that the subject matter to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Because the controller for an organic light emitting diode is not described, the rejection under § 112(a) is not overcome.
	Applicant further argues “respect to FIG. 1, many different display technologies can be used and the invention is not limited to a single display type” (Feb 2022 Remarks, p. 14).
	Applicant’s arguments are not persuasive.  Although many different display technologies can be used and the invention is not limited to a single display type, there still need to be written description on how the controller is performing the functions as described.  
 
E.	35 USC § § 112(b)
	Applicant argues:
With respect to independent claims 19 and 36, Applicant submits that a person of ordinary skill would understand from the specification that the “controller” would include a general-purpose processor which can execute and have behavior configured by software. For example, the specification describes:

“Data (for example, audio, video, image, and the like) is obtained by the input unit 120 and may be analyzed and processed by controller 180 according to device parameters, user commands, and combinations thereof.” 4:1-5.

“It is common for application programs to be stored in the memory 170, installed in the mobile terminal 100, and executed by the controller 180 to perform an operation (or function) for the mobile terminal 100.” 4:62-65.

“The controller 180 typically functions to control overall operation of the mobile terminal 100, in addition to the operations associated with the application programs. The controller 180 can provide or process information or functions appropriate for a user by processing signals, data, information and the like, which are input or output by the various components depicted in FIG. 1A, or activating application programs stored in the memory 170. As one example, the controller 180 controls some or all of the components illustrated in FIGS. 1A-1C according to the execution of an application program that have been stored in the memory 170.” 4:66 to 5:10.

Accordingly, the specification explains that the controller 180 can be a digital processor that, together with the memory 170, provides the functions of a general-purpose computer. A person of ordinary skill would also understand this from the illustration of the connections of the controller 180 in Fig. 1A, where the controller 180 is connected in the manner that a processor (e.g., CPU, system-on-a-chip (SoC), etc.) is understood to be connected in mobile devices.

-Feb 2022 Remarks, pp. 14-15.

Applicant’s arguments are not persuasive.
Here, merely pointing out that the relevant structure is “configured by software” rather than hardware is insufficient. It is well-established that the corresponding structure for a function performed by a software algorithm is the algorithm itself. Regarding Applicant’s argument that “that the ‘controller’ would include a general-purpose processor,” id, the Examiner agrees that a general purpose computer is flexible—it can do anything it is programmed to do.
As explained in the previous section, the controller in the current claims is not just a generic processor but a processor requires special programming.  Further, the issue here is not whether it is known to an ordinary skill in the art would understand it or not.  The issue here is sufficient support provided for the structure of the controller. However, sufficient support for corresponding structure of “controller” should be provided in the specification.
Because the specification does not provide sufficient structure/algorithm for the controller when the display unit is an OLED display unit, the algorithm or structure of the controller disclosed is only for LCD display unit, not an OLED display unit, therefore the rejection under § 112(b)  is set forth in this Office action.   
Applicant further argues:
A person of ordinary skill would understand, in an OLED display the pixels themselves produce illumination and there is no need for a backlight.  It is no defect in the application that there is no corresponding circuits from Figs. 4 and 5 for an OLED implementation, because an OLED would have not need of backlight control.

-Feb 2022 Remarks, p. 16.
	Applicant’s arguments are not persuasive.  Applicant indicated Figs. 4-5 are not for an OLED implementation but fails to point out the algorithm (or structure) of the controller for OLED implementation and therefore the rejection under § 112(b) has not been overcome.
	For other claims rejected under § 112(b) for lack of corresponding structure, Applicant fails to point out the corresponding structure (or algorithm) for these functional phrases and therefore the rejections under § 112(b) for these claims has not been overcome.
	To assist the Examiner and for clarity of the record purposes, the Examiner highly recommends that Applicant clarify the record by stating whether (or not) Applicant intends the “Katz Exception” to apply to the functional phrases that the Examiner has identified as invoking § 112(f).


XI. CONCLUSION
A.	Action is Made Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

B.	AIA  35 U.S.C. §§ 102 and 103 Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 or 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 or 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

C.	Reissue Application Reminders
Disclosure of other proceedings.  Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Disclosure of material information.  Applicant is further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Manner of making amendments. Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with Rule 173. Applicant may submit an appendix to any response in which claims are marked up to show changes with respect to a previous set of claims, however, such claims should be clearly denoted as “not for entry.”

D.	 Suggested Examples: Preventing Both New Matter Rejections & Objections to the Specification in the Future
Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.  To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.
Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicants to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.
Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicant is also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Should Applicant amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicants are encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3).  Should Applicant choose to amend the specification, Applicant is reminded that—like always—no new matter in the specification is allowed.  See 35 U.S.C. § 132(a).  If Applicant has any questions on this matter, Applicant is encouraged to contact the Examiner via the telephone number listed below.

E.	 Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to YUZHEN GE whose telephone number is (571)272-7636.  The Examiner can normally be reached on Monday-Thursday 8:00-6:00.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Andrew J. Fischer can be reached on 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Yuzhen Ge/
Primary Examiner, Art Unit 3992


















Conferees:

/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                       


    
        
            
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the 276 Patent, or in the prior art
        2 “Part II.C.1. of this opinion has been considered by an en banc court ....” Williamson, 792 F.3d at 1347 n3, 115 USPQ2d at 1110, n3.
        3 See also MPEP § 2181 I. quoting a very similar Williamson statement.